




 
•
Plan approved by the Governance, Compensation and Nominating Committee on
February 24, 2015, by the Board of Directors on February 24, 2015 and by the
shareholders on April 28, 2015.

2015 COMERICA INCORPORATED
INCENTIVE PLAN
FOR
NON-EMPLOYEE DIRECTORS
(EFFECTIVE APRIL 28, 2015)



--------------------------------------------------------------------------------








2015 COMERICA INCORPORATED
INCENTIVE PLAN
FOR NON-EMPLOYEE DIRECTORS
(EFFECTIVE APRIL 28, 2015)
TABLE OF CONTENTS
 
 
 
 
 
 
 
SECTION I
  
PURPOSE
  
 
1
  
SECTION II
  
DEFINITIONS
  
 
1
  
SECTION III
  
ADMINISTRATION
  
 
4
  
SECTION IV
  
COMMON STOCK SUBJECT TO THE PLAN
  
 
5
  
SECTION V
  
AWARDS
  
 
5
  
SECTION VI
  
CHANGE OF CONTROL PROVISIONS
  
 
11
  
SECTION VII
  
TERMINATION AND AMENDMENT
  
 
12
  
SECTION VIII
  
UNFUNDED STATUS OF PLAN
  
 
13
  
SECTION IX
  
GENERAL PROVISIONS
  
 
14
  
SECTION X
  
EFFECTIVE DATE OF PLAN
  
 
15
  








--------------------------------------------------------------------------------




2015 COMERICA INCORPORATED
INCENTIVE PLAN
FOR NON-EMPLOYEE DIRECTORS
(EFFECTIVE APRIL 28, 2015)
SECTION I
PURPOSE
The purpose of this 2015 Comerica Incorporated Incentive Plan for Non-Employee
Directors is to promote the continued prosperity of Comerica Incorporated by
aligning the financial interests of the recipients of awards hereunder with
those of the stockholders of Comerica Incorporated, to provide an additional
incentive for such individuals to remain as directors, and to provide a means
through which Comerica Incorporated may attract well-qualified individuals to
serve as directors.
SECTION II
DEFINITIONS
For purposes of this 2015 Comerica Incorporated Incentive Plan for Non-Employee
Directors, the following terms are defined as set forth below:
A. “Affiliate” means (i) any entity that is controlled by the Corporation,
whether directly or indirectly, or (ii) any entity in which the Corporation has
a significant equity interest, as determined by the Committee.
B. “Aggregated Plan” means all agreements, methods, programs, and other
arrangements sponsored by the Corporation that would be aggregated with this
Plan under Section 1 .409A-1(c) of the Regulations.
C. “Award” means an Option Award, a Stock Appreciation Right Award, a Restricted
Stock Award, a Restricted Stock Unit Award or any Other Equity-Based Award.
D. “Award Agreement” means a written document setting forth the terms and
conditions of an Award.
E. “Beneficiary Designation Form” means the form used to designate the
Participant’s beneficiary(ies) to whom any amounts payable in the event of the
Participant’s death are to be paid and by whom any rights of the Participant,
after the Participant’s death, may be exercised, as such form may be modified by
the Committee from time to time.
F. “Board” means the Board of Directors of the Corporation.
G. “Change of Control” shall have the meaning set forth in Exhibit A to this
Plan.

1

--------------------------------------------------------------------------------






H. “Code” means the Internal Revenue Code of 1986, as amended.
I. “Committee” means the Governance, Compensation and Nominating Committee or
such other committee of the Board as the Board may from time to time designate.
J. “Common Stock” means common stock, par value $5.00 per share, of the
Corporation.
K. “Corporation” means Comerica Incorporated, a Delaware corporation.
L. “Date of Grant” means the effective date of an Award granted by the Committee
to an Award Recipient.
M. “Disability” means any medically determinable physical or mental impairment
of any person(s) who is unable to engage in any substantial gainful activity
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.
N. “Eligible Director” means any individual serving as a member of the Board who
is not an employee of the Corporation or any of its Subsidiaries or Affiliates.
O. “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.
P. “Fair Market Value” means, as of any given date, the closing price of Common
Stock on the New York Stock Exchange on that date, or if the Common Stock was
not traded on the New York Stock Exchange on such date, then on the last
preceding date on which the Common Stock was traded. If Fair Market Value for
any date
in question cannot be determined as provided above, then Fair Market Value shall
be determined by the Committee, provided that the Committee uses a reasonable
valuation method in accordance with the Regulations and applicable guidance
promulgated under Code Section 409A.
Q. “Option” means a right to purchase a specified number of shares of Common
Stock during a specified period pursuant to such terms as are determined by the
Committee and as may be set forth in the applicable Award Agreement.
R. “Option Award” means an Award granted under Section V(A)(1).
S. “Other Equity-Based Award” means an Award granted under Section V(A)(5).
T. “Participant” means any individual who has received an Award.
U. “Plan” means the 2015 Comerica Incorporated Incentive Plan for Non-Employee
Directors, as set forth herein and as hereinafter amended and/or restated from
time to time.

2

--------------------------------------------------------------------------------




V. “Regulations” means the Treasury Regulations promulgated under the Code.
W. “Restricted Stock” means shares of Common Stock that are subject to certain
conditions and restrictions, as determined by the Committee and as may be set
forth in the applicable Award Agreement.
X. “Restricted Stock Award” means an Award granted under Section V(A)(3).
Y. “Restricted Stock Unit” or “Unit” means a unit equivalent to a share of
Common Stock that is subject to certain conditions and restrictions, as
determined by the Committee and as may be set forth in the applicable Award
Agreement.
Z. “Restricted Stock Unit Award” means an Award granted under Section V(A)(4).
AA. “Retirement” means the date of the next annual shareholder’s meeting of the
Corporation immediately following the Director’s 72nd birthday.
BB. “Section” means, unless otherwise specified, a Section of the Plan.
CC. “Separation from Service” means the date on which the Director ceases to be
a director of the Corporation; provided that a Separation from Service shall not
have occurred if the Corporation anticipates that the Director will continue to
provide services to the Corporation or a Subsidiary, whether as an employee or
consultant or in any other compensatory capacity. The determination of whether a
Separation from Service has occurred shall be made by the Committee in
accordance with Section 1.409A-1(h) of the Treasury Regulations, or such other
guidance with respect to Code Section 409A that may be in effect on the date of
determination.
DD. “Stock Appreciation Right” means a right to receive payment in shares of
Common Stock equal to the excess of the Fair Market Value of a specified number
of shares of Common Stock on the date the Stock Appreciation Right is exercised
(or, if the Committee shall so determine, at any time during a specified period
before or after the date of exercise) over the grant price of the Stock
Appreciation Right as specified by the Committee, which price shall not be less
than the Fair Market Value of the same number of shares of Common Stock on the
date(s) of grant of the Stock Appreciation Right.
EE. “Stock Appreciation Right Award” means an Award granted under Section
V(A)(2).
FF. “Subsidiary” means any corporation, partnership or other entity, 50% or more
of whose stock or interest is owned, directly or indirectly, by the Corporation.

3

--------------------------------------------------------------------------------






SECTION III
ADMINISTRATION
A. The Plan shall be administered by the Committee; provided, that the Board
shall have the authority to exercise any and all duties and responsibilities
assigned to the Committee under the Plan. Among other things, the Committee
shall have the authority, subject to the terms of the Plan, to determine the
type or types of Award(s), if any, to be granted to an Eligible Director, to
grant Awards to Eligible Directors, to determine the number of shares of Common
Stock or Units to be covered by each such Award and otherwise to determine the
terms and conditions thereof, and to amend such terms and conditions at any time
and from time to time.
Awards may be granted singly or in any combination. Awards granted under the
Plan shall be evidenced by Award Agreements that set forth the terms and
conditions for the respective Award, which may include, among other things, the
provisions applicable in the event the Participant’s membership on the Board
terminates. The Committee may, but need not, require the execution by a
Participant of any such Award Agreement. Acceptance of the Award by the
respective Participant shall constitute acceptance of the terms and conditions
of the Award, including, without limitation, those set forth in the Award
Agreement and the Plan.
B. The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall
from time to time deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any Award Agreement relating
thereto) and to otherwise supervise the administration of the Plan.
C. Determinations of the Committee shall be made by a majority vote of its
members at a meeting at which a quorum is present or pursuant to a unanimous
written consent of its members.
D. The Committee may delegate all or any portion of its responsibilities and
powers to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it; provided,
that no such delegation may be made that would cause Awards or other
transactions under the Plan to cease to be exempt from Section 16(b) of the
Exchange Act or that is prohibited by applicable law or the applicable rules of
the New York Stock Exchange (or the applicable rules of such other securities
exchange as may at the time of the delegation be the principal market for the
Common Stock). Any such delegation may be revoked by the Committee at any time.
E. Any determination made by the Committee or pursuant to delegated authority
under the provisions of the Plan with respect to any Award shall be made in the
sole and absolute discretion of the Committee or its delegate at the time of the
grant of the Award or, unless in contravention of an express term of the Plan,
at any time thereafter. All decisions made by the Committee or any appropriate
delegate pursuant to the provisions of the Plan shall be final and binding on
all persons, including the Corporation, Participants, beneficiaries and other
interested parties.

4

--------------------------------------------------------------------------------






SECTION IV
COMMON STOCK SUBJECT TO THE PLAN
A. The maximum number of shares of Common Stock that may be delivered under the
Plan shall be 350,000. Shares issued pursuant to the Plan may be authorized and
unissued shares, treasury shares, shares purchased in the open market or in
private transactions, or any combination of the foregoing.
B. Any Shares covered by an Award that has been granted shall be counted as used
under the Plan as of the Date of Grant. To the extent that any Award is
forfeited, or any Option or Stock Appreciation Right terminates, expires or
lapses without being exercised, the Shares subject to such Awards not delivered
as a result thereof shall again be available for Awards under the Plan. The
following Shares, however, may not again be made available for issuance in
respect of Awards under this Plan: (i) Shares not issued or delivered as a
result of the net settlement of an outstanding Stock Appreciation Right;
(ii) Shares used to pay the exercise price or withholding taxes related to an
outstanding Award; or (iii) Shares repurchased by the Corporation on the open
market with the proceeds of an Option exercise price to settle an Option.
C. In the event the number of outstanding shares of Common Stock changes as a
result of any stock split, stock dividend, recapitalization, merger,
consolidation, reorganization, combination, or exchange of shares, split up,
split off, spin off, liquidation or other similar change in capitalization, or
any distribution made to holders of Common Stock other than cash dividends, the
number or kind of shares that may be issued under the Plan, and the number or
kind of shares subject to, or the exercise price per share under any outstanding
Award, shall be automatically adjusted, and the Committee shall make such other
equitable adjustments, if applicable, of any Award or shares of Common Stock
issuable pursuant thereto so that the value of the interest of the individual
shall not be decreased by reason of the occurrence of such event, provided that
the aggregate exercise price of the Award is not less than the aggregate
exercise price of the Award before the change in capitalization. Any such
adjustment shall be deemed conclusive and binding on the Corporation, each
Participant, their beneficiaries and all other interested parties.
D. No Participant may be granted Awards with a grant date Fair Market Value of
greater than $500,000 in any calendar year.
SECTION V
AWARDS
A. Types of Awards
1. Option Awards. The Committee may grant Option Awards to Eligible Directors in
accordance with the provisions of this subsection, subject to such additional
terms and conditions, not inconsistent with the provisions of the

5

--------------------------------------------------------------------------------




Plan, as the Committee shall determine to be appropriate. Options granted under
the Plan shall be non-qualified stock options.
a. Exercise Price. The exercise price per share of Common Stock of an Option
shall not be less than the Fair Market Value of a share of Common Stock on the
Date of Grant.
b. Option Term. The term of an Option shall not exceed ten years from the Date
of Grant.
c. Methods of Exercise. The Committee shall determine the time or times at which
an Option may be exercised, and the manner in which (including, without
limitation, cash, Shares, other securities, other Awards or other property, or
any combination thereof, having a Fair Market Value on the exercise date equal
to the relevant exercise price) payment of the exercise price with respect
thereto may be made, or deemed to have been made. The Committee may authorize
the use of any form of “cashless” exercise of an Option that is legally
permissible. Prior to settlement of any such exercise, the exercise price shall
be satisfied in full in accordance with Section V(B).
d. Rights upon Exercise. A Participant shall have all of the rights of a
stockholder with respect to the shares purchased upon exercise of an Option when
the Participant has given written notice of exercise, has paid in full for such
shares and, if requested, has given the representation described in Section
VIII(A).
2. Stock Appreciation Right Awards. The Committee may grant Stock Appreciation
Right Awards to Eligible Directors, subject to such terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine
to be appropriate, including, without limitation, the term, manner of exercise,
dates of exercise, and the grant price; provided, however, that such grant price
may never be less than the Fair Market Value of Common Stock on the date the
right is granted and the term of a Stock Appreciation Right shall not exceed ten
years from the Date of Grant. Notwithstanding any contrary provision in the
Plan, upon exercise, the settlement of a Stock Appreciation Right may only occur
by payment of Common Stock; Stock Appreciation Rights cannot be settled with
cash or any other form of payment.
3. Restricted Stock Awards. The Committee may grant Restricted Stock Awards to
Eligible Directors in accordance with the provisions of this subsection, subject
to such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine to be appropriate.
a. Awards and Certificates. Shares of Restricted Stock shall be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or the issuance of one or more stock
 

6

--------------------------------------------------------------------------------




certificates. Any certificate issued in respect of shares of Restricted Stock
shall be registered in the name of such Participant and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award, substantially in the following form:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
COMERICA INCORPORATED INCENTIVE PLAN FOR NON-EMPLOYEE DIRECTORS AND AN AWARD
AGREEMENT. COPIES OF SUCH PLAN AND THE APPLICABLE AWARD AGREEMENT ARE ON FILE AT
THE OFFICES OF COMERICA INCORPORATED AT COMERICA BANK TOWER, 1717 MAIN STREET,
MC 6506, DALLAS, TEXAS 75201.
The Committee may require that the certificates evidencing such shares be held
in custody by the Corporation until the restrictions thereon shall have lapsed
and that, as a condition of any Restricted Stock Award, the Participant shall
have delivered a stock power, endorsed in blank, relating to the Common Stock
covered by such Award.
b. Rights of Holder of Restricted Stock. Except as provided in this Section
V(A)(3) and the applicable Award Agreement, a Participant to whom Restricted
Stock is granted shall have all of the rights of a stockholder of the
Corporation with respect to the Common Stock subject to the Restricted Stock
Award, including, if applicable, the right to vote the shares and the right to
receive any dividends and other distributions.
4. Restricted Stock Unit Awards. The Committee may grant Restricted Stock Unit
Awards to Eligible Directors, subject to such terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine
to be appropriate including, without limitation, the time or times at which
Restricted Stock Units will be granted, the number of shares to be represented
by each such grant, the conditions for vesting thereof, the time or times within
which Restricted Stock Units may be subject to forfeiture, the time or times at
which Restricted Stock Units will be settled and the form of such settlement
(i.e., cash or shares of Common Stock).
a. Restricted Stock Units. A Restricted Stock Unit shall represent an unfunded,
unsecured right to receive one share of the Corporation’s Common Stock.
b. Rights of Holder of Restricted Stock Units. A Participant to whom Restricted
Stock Units are granted shall not have any rights of a stockholder of the
Corporation with respect to the Common Stock represented by the Restricted Stock
Unit Award. If so determined by the Committee, in its sole and absolute
discretion, Restricted Stock Units may

7

--------------------------------------------------------------------------------




include a dividend equivalent right, pursuant to which the Participant will
either receive cash amounts (either paid currently or on a contingent basis)
equivalent to the dividends and other distributions payable with respect to the
number of shares of Common Stock represented by the Restricted Stock Units, or
additional Restricted Stock Units representing such dividends and other
distributions.
5. Other Equity-Based Awards. The Committee may grant Other Equity-Based Awards
to Eligible Directors in accordance with the provisions of this Section V(A) and
subject to such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine. Other Equity-Based
Awards may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on or related to, Common Stock (including, without
limitation, securities convertible into Common Stock), as are deemed by the
Committee to be consistent with the purpose of the Plan; provided, however, that
such grants and settlements of such Awards must comply with applicable law.
Other Equity-Based Awards may be granted either alone or in conjunction with
other Awards granted under the Plan.
B. Forms of Payment by Participants. Subject to the terms of the Plan and of any
applicable Award Agreement, payments to be made by a Participant upon the
exercise or vesting of an Award may be made in such form or forms as the
Committee shall determine, provided that Stock Appreciation Right Awards must
always be paid out in Common Stock.
C. Limits on Transfer of Awards. Unless otherwise determined by the Committee,
no Award and no right under any such Award shall be transferable by a
Participant otherwise than by will or by the laws of intestacy; provided,
however, that a Participant may, in accordance with Section IX(E) and in the
manner established by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any property payable or distributable
with respect to any Award upon the death of the Participant. Each Award or right
under any Award shall be exercisable during the Participant’s lifetime only by
the Participant or, if permissible under applicable law, by the Participant’s
guardian or legal representative. Unless otherwise determined by the Committee,
no Award or right under any such Award may be pledged, alienated, attached or
otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance thereof shall be void and unenforceable against the Corporation or
any Subsidiary or Affiliate.
D. Term of Awards. Subject to any specific provisions of the Plan, the term of
each Award shall be for such period as may be determined by the Committee.
E. Securities Law Restrictions. All certificates for shares of Common Stock or
other securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such restrictions as the Committee may deem
advisable under the Plan, or the rules, regulations and other requirements of
the Securities and Exchange Commission, the New York Stock Exchange, any other
exchange on which

8

--------------------------------------------------------------------------------




shares of Common Stock may be eligible to be traded or any applicable federal or
state securities laws, and the Committee may cause a legend or legends to be
placed on any such certificates to make appropriate reference to such
restrictions.
F. Awards Subject to Code Section 409A. If the Committee determines that an
Award is subject to Section 409A of the Code, then the Award shall be settled at
the time or times designated in the applicable Award Agreement, subject to the
following provisions:
1. Payments Upon Occurrence of Stated Events. Notwithstanding any provision in
this Plan or an Award Agreement to the contrary, with respect to any Award that
was granted prior to the Effective Date of this Plan and that is subject to Code
Section 409A, payment or settlement of such Award upon a “termination of
employment” or “separation from service” shall require a Separation from
Service, as such term is defined in Section II of this Plan. In addition,
payment or settlement of such Award upon a “Change of Control” or “Disability”
shall require a Change of Control or Disability, as such terms are defined in
Section II of this Plan.
2. Period of Payment or Settlement. Notwithstanding any provision in this Plan
(other than this Section V.I.) or an Award Agreement to the contrary, with
respect to any Award that was granted prior to the Effective Date of this Plan
and is subject to Code Section 409A, the terms of which provide for payment or
settlement upon the occurrence of a specified event (such as a Change of Control
or the death or Disability of the Award Recipient), payment or settlement of
such Award shall be made within the thirty (30) day period following the date on
which such event occurs. With respect to any Award that is granted on or after
the Effective Date of this Plan and is subject to Code Section 409A, the terms
of which provide for payment or settlement upon the occurrence of a specified
event, payment or settlement of such Award shall be made within the ninety
(90) day period, or such shorter period set forth in the Award Agreement,
following the date on which such event occurs.
3. Distribution in the Event of Income Inclusion Under Code Section 409A. If an
Award fails to meet the requirements of Section 409A of the Code, the
Participant may receive payment in connection with the Award before the Award
would otherwise be paid, provided, however, that the amount paid to the
Participant shall not exceed the lesser of: (i) the amount payable under such
Award, or (ii) the amount to be reported pursuant to Section 409A of the Code on
the applicable Form W-2 (or Form 1099) as taxable income to the Participant.
4. Delay for Insolvency or Compelling Business Reasons. In the event the
Corporation determines that the making of any payment of benefits on the date
specified under an Award would jeopardize the ability of the Corporation to
continue as a going concern, the Committee may delay the payment of benefits
until the first calendar year in which the Corporation notifies the Committee
that the payment of benefits would not have such effect.

9

--------------------------------------------------------------------------------




5. Administrative Delay in Payment. In the case of administrative necessity, the
payment of benefits under an Award may be delayed up to the later of the last
day of the calendar year in which payment would otherwise be made or the 15th
day of the third calendar month following the date on which payment would
otherwise be made. Further, if, as a result of events beyond the control of the
Participant (or following the Participant’s death, the Participant’s
beneficiary), it is not administratively practicable for the Committee to
calculate the amount of benefits due to the Participant as of the date on which
payment would otherwise be made, the payment may be delayed until the first
calendar year in which calculation of the amount is administratively
practicable.
6. No Participant Election. Notwithstanding the foregoing provisions, if the
period during which payment of benefits under an Award will be made occurs, or
will occur, in two calendar years, the Participant shall not be permitted to
elect the calendar year in which the payment shall be made.
G. Prohibition on Option and Stock Appreciation Right Repricing. Other than
pursuant to Section IV(C), in no event may any Option or Stock Appreciation
Right granted under this Plan (1) be amended to decrease the exercise or grant
price thereof; (2) be cancelled in conjunction with (i) the grant of any new
Option or Stock Appreciation Right with a lower exercise or grant price in
exchange for the cancelled Option or Stock Appreciation Right or (ii) the grant
of any other type of Award in exchange for the cancelled Option or Stock
Appreciation Right; or (3) otherwise be subject to any action that would be
treated, for accounting purposes, as a “repricing” of such Option or Stock
Appreciation Right, unless such amendment, cancellation, or action is approved
by the Corporation’s stockholders. Further, except as provided in Section III(D)
hereof, the Committee may not, without prior approval of the Corporation’s
stockholders, seek to effect any repricing of any previously granted
“underwater” Option or Stock Appreciation Right by repurchasing the underwater
Option or Stock Appreciation Right with cash. An Option or Stock Appreciation
Right will be deemed to be “underwater” at any time when the Fair Market Value
of the Shares covered by such Option or Stock Appreciation Right is less than
the exercise price of the Option or Stock Appreciation Right.
H. Vesting Periods. Subject to Section III(A) of this Plan and any applicable
Award Agreement, and except as otherwise required by applicable law or the
applicable rules of a stock exchange or determined by the Committee in the event
of death or Disability, full value equity awards under this Plan that are based
on time vesting shall have a minimum total vesting period of three years, which
vesting may be prorated over such period.
SECTION VI
CHANGE OF CONTROL PROVISIONS
Notwithstanding any other provision of the Plan to the contrary, in the event of
a Change of Control:

10

--------------------------------------------------------------------------------






1. Any Options and Stock Appreciation Rights outstanding as of the date such
Change of Control is determined to have occurred, and which are not then
exercisable and vested, shall become fully vested and shall be exercisable for
the remainder of the original Option or Stock Appreciation Right term.
2. The restrictions applicable to any Restricted Stock shall lapse, and such
Restricted Stock shall become free of all restrictions and become fully vested
and transferable to the full extent of the original grant.
3. All Restricted Stock Units shall be considered to be fully vested, and such
Restricted Stock Units shall be settled in cash within the ninety (90) day
period, or such shorter period set forth in the Award Agreement, following the
date of the Change of Control.
4. All Other Equity-Based Awards shall vest and be exercisable, or shall vest
and be settled in cash within the ninety (90) day period, or such shorter period
set forth in the Award Agreement, following the date of the Change of Control.
5. The Committee may also make additional adjustments and/or settlements of
outstanding Awards as it deems appropriate and consistent with the Plan’s
purposes, but only to the extent that such adjustments and/or settlements occur
in accordance with Code Section 409A, the Regulations and any other interpretive
authority promulgated thereunder.
SECTION VII
TERMINATION AND AMENDMENT
A. The Plan will terminate on the fifteenth anniversary of the Effective Date of
the Plan. Under the Plan, Awards outstanding as of the date of termination of
the Plan shall not be affected or impaired by the termination of the Plan.
B. The Committee or the Board may amend, alter or discontinue the Plan at any
time, but no amendment, alteration or discontinuance shall be made which would
adversely impact the rights of a Participant under any Award theretofore granted
without the Participant’s consent, except such an amendment made to comply with
applicable law, including Code Section 409A and any interpretive authorities
promulgated thereunder, stock exchange rules or accounting rules. In addition,
no such amendment shall be made without the approval of the Corporation’s
stockholders to the extent such approval is required by applicable law or the
applicable rules of the New York Stock Exchange (or the applicable rules of such
other securities exchange as may at the time be the principal market for the
Common Stock).
C. The Committee may amend the terms of any Option or other Award theretofore
granted, prospectively or retroactively; provided, however, that no such
amendment shall adversely impact the rights of any Participant without the
Participant’s consent except such an amendment made to cause the Plan or Award
to comply with

11

--------------------------------------------------------------------------------




applicable law, including Code Section 409A and any interpretive authorities
promulgated thereunder, stock exchange rules or accounting rules; and provided,
further, that in no event may an Option or Stock Appreciation Right be repriced
without the approval of the stockholders of the Corporation except due to an
adjustment pursuant to Section IV(C). Furthermore, no amendment may be made to
an Option Award or a Stock Appreciation Right Award which would cause the
exercise price or the grant price (as applicable) to be less than the Fair
Market Value of the Common Stock on the Date of Grant, except as provided in
Section IV(C).
D. Subject to the above provisions and unless prohibited by applicable law or
the applicable rules of the New York Stock Exchange (or the applicable rules of
such other securities exchange as may at the time be the principal market for
the Common Stock), the Committee or the Board shall have authority to amend the
Plan to take into account changes in law and tax and accounting rules, as well
as other developments, and to grant Awards which qualify for beneficial
treatment under such rules without stockholder approval.
E. Upon termination of the Plan, the Corporation may settle any outstanding
Award that is not subject to Code Section 409A as soon as is practicable
following such termination and may settle any outstanding Award that is subject
to Code Section 409A in accordance with one of the following:
1. the termination and liquidation of the Plan within twelve (12) months of a
complete dissolution of the Corporation taxed under Section 331 of the Code or
with the approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A);
provided that the amounts deferred under this Plan are included in the
Participants’ gross incomes in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received): (i) the calendar year in which the Plan is terminated; (ii) the first
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.
2. the termination and liquidation of the Plan pursuant to irrevocable action
taken by the Committee or the Corporation within the thirty (30) days preceding
or the twelve (12) months following a Change of Control; provided that all
Aggregated Plans are terminated and liquidated with respect to each Participant
that experienced the Change of Control, so that under the terms of the
termination and liquidation, all such Participants are required to receive all
amounts of deferred compensation under this Plan and any other Aggregated Plans
within twelve (12) months of the date the Committee or the Corporation
irrevocably takes all necessary action to terminate and liquidate this Plan and
the Committee or the Corporation, as the case may be, takes all necessary action
to terminate and liquidate such other Aggregated Plans;
3. the termination and liquidation of the Plan, provided that: (i) the
termination and liquidation does not occur proximate to a downturn in the
Corporation’s financial health; (2) the Committee or the Corporation, as the
case

12

--------------------------------------------------------------------------------




may be, terminates and liquidates all Aggregated Plans; (3) no payments in
liquidation of this Plan are made within twelve (12) months of the date the
Committee or the Corporation irrevocably takes all necessary action to terminate
and liquidate this Plan, other than payments that would be payable under the
terms of this Plan if the action to terminate and liquidate this Plan had not
occurred; (4) all payments are made within twenty four (24) months of the date
on which the Committee or the Corporation irrevocably takes all action necessary
to terminate and liquidate this Plan; and (5) the Corporation does not adopt a
new Aggregated Plan at any time within three (3) years following the date on
which the Committee or the Corporation irrevocably takes all action necessary to
terminate and liquidate the Plan.
SECTION VIII
UNFUNDED STATUS OF PLAN
It is presently intended that the Plan will constitute an “unfunded” plan. The
Committee may authorize the creation of rabbi trusts or other arrangements to
meet the obligations created under the Plan to deliver Common Stock or make
payments; provided, however, that unless the Committee otherwise determines, the
existence of such rabbi trusts or other arrangements is consistent with the
“unfunded” status of the Plan.
SECTION IX
GENERAL PROVISIONS
A. The Committee may require each person purchasing or receiving shares pursuant
to an Award to represent to and agree with the Corporation in writing that such
person is acquiring the shares without a view to the distribution thereof. The
certificates for such shares may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer.
B. Notwithstanding any other provision of the Plan or Award Agreements made
pursuant thereto, with respect to any Award other than an Award that is subject
to Code Section 409A, the Corporation shall not be required to evidence
book-entry registration of shares of Common Stock under the Plan or issue or
deliver any certificate or certificates for shares under the Plan prior to
fulfillment of all of the following conditions: (i) listing or approval for
listing upon notice of issuance, of such shares on the applicable stock
exchange; (ii) any registration or other qualification of such shares of the
Corporation under any state or Federal law or regulation, or the maintaining in
effect of any such registration or other qualification which the Committee
shall, in its absolute discretion upon the advice of counsel, deem necessary or
advisable; and (iii) obtaining any other consent, approval, or permit from any
state or Federal governmental agency which the Committee shall, in its absolute
discretion after receiving the advice of counsel, determine to be necessary or
advisable, and, with respect to any Award that is subject to Code Section 409A,
the Corporation shall not be required to issue or deliver any certificate or
certificates for shares under the Plan if the Corporation reasonably

13

--------------------------------------------------------------------------------




anticipates that such issuance or delivery would violate applicable Federal
securities laws or other applicable law, provided the Corporation issues or
delivers the shares at the earliest date on which the Corporation reasonably
anticipates that such issuance or delivery would not cause such violation.
C. Nothing contained in the Plan shall prevent the Corporation or any Subsidiary
or Affiliate from adopting other or additional compensation arrangements for its
directors.
D. Adoption of the Plan shall not confer upon any Eligible Director any right to
continued service on the Board.
An Award Recipient may designate a Beneficiary to exercise the rights of the
Award Recipient and to receive any property distributable with respect to any
Award upon the death of the Award Recipient. Each Award or right under any Award
shall be exercisable during the Award Recipient’s lifetime only by the Award
Recipient or, if permissible under applicable law, by the Award Recipient’s
guardian or legal representative. “Beneficiary” means any person(s) designated
by an Award Recipient on a beneficiary designation form submitted to the
administrator of the Plan, or, if no form has been submitted, any person(s)
entitled to receive any amounts owing to such Award Recipient under this Plan
upon his or her death by reason of having been named in the Award Recipient’s
will or trust agreement or having qualified as a taker of the Award Recipient’s
property under the laws of intestacy.
E. The Plan and all Awards made and actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware, unless
preempted by federal law, and also in accordance with Code Section 409A and any
interpretive authorities promulgated thereunder.
SECTION X
EFFECTIVE DATE OF PLAN
This Plan is effective as of April 28, 2015 (the “Effective Date”).

14

--------------------------------------------------------------------------------






EXHIBIT A
CHANGE OF CONTROL
 
 
A.    For the purpose of this Plan, a “Change of Control” shall mean:
1.     The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then outstanding shares of common stock of the Corporation (the
“Outstanding Corporation Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of this subsection 1, the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Corporation, (ii) any acquisition by the Corporation,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or any corporation controlled by the
Corporation or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection A.3 of this
Exhibit A; or
2.     Individuals who, as of the date hereof, constitute the Corporation’s
Board of Directors (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Corporation’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
3.    Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the Corporation’s assets (a “Business
Combination”), in each case, unless, following such Business Combination,
(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the company
resulting from such Business

15

--------------------------------------------------------------------------------




    
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Corporation Common Stock and Outstanding
Corporation Voting Securities, as the case may be, (ii) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Corporation or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 20% or
more of, respectively, the then outstanding shares of common stock of the
company resulting from such Business Combination or the combined voting power of
the then outstanding voting securities of such corporation except to the extent
that such ownership existed prior to the Business Combination and (iii) at least
a majority of the members of the board of directors of the company resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
4.     Approval by the Corporation’s stockholders of a complete liquidation or
dissolution of the Corporation. 
B.  
Except as otherwise provided in any Award Agreement, with respect to any Award
subject to Section 409A of the Code and for purposes of subsection E. of Section
VII above, the above definition of “Change of Control” shall mean:

1.    any one person, or more than one person acting as a group, acquires
ownership of stock of the Corporation that, together with stock held by such
person or group, constitutes more than 50% of the total fair market value or
total voting power of the stock of the Corporation;
2.    any one person, or more than one person acting as a group, acquires (or
has acquired during any twelve (12) month period) ownership of stock of the
Corporation possessing 30% or more of the total voting power of the stock of the
Corporation;
3.    a majority of the members of the Board is replaced during any twelve
(12) month period by directors whose appointment is not endorsed by a majority
of the members of the Board before the date of the appointment or election; or
4.    any one person, or more than one person acting as a group, acquires (or
has acquired during any twelve (12) month period) assets from the Corporation
that have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Corporation immediately
before such acquisition or acquisitions.

16

--------------------------------------------------------------------------------






The determination of whether a Change of Control has occurred under this Section
B of Exhibit A shall be made by the Committee in accordance with the provisions
of Code Section 409A and the Regulations promulgated thereunder.



17